Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2022

                                      No. 04-22-00359-CV

                           IN THE INTEREST OF J.E.J.A., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00362
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See Tex. R. Jud. Admin. 6.2. Appellant timely filed a notice of
appeal on June 16, 2022. Accordingly, the record was due June 27, 2022. See Tex. R. App. P.
26.1(b), 35.1(b). The record was not filed.

       We order the court reporter, Sachiko Nagao, to file the reporter’s records by July 7,
2022. See Tex. R. App. P. 35.3(c) (extension of time to file record in accelerated appeal must not
exceed 10 days). The court will not grant any further extension of time to file the record in the
absence of a showing of extraordinary circumstances that prevent the timely filing of the record
and reasonable assurance the record will be completed and filed by the requested extended
deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” Tex. R. App. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See Tex. R. App. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).

       It is so ORDERED on July 1, 2022

                                                             PER CURIAM


       ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT